                                                   Boca Raton            Melville                  San Diego
                                                   Chicago               Nashville                 San Francisco
                                                   Manhattan             Philadelphia              Washington, D.C.




                                                   November 11, 2019

                                                                                                                         VIA ECF


The Honorable Margo K. Brodie
United States District Court
  for the Eastern District of New York
225 Cadman Plaza East
Courtroom 6F
Brooklyn, NY 11201

           Re:      In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                    No. 1:05-MD-1720 (MKB)(JO)

Dear Judge Brodie:

        We write on behalf of Rule 23(b)(3) class plaintiffs and defendants in the above-referenced
case to respectfully request an extension, until November 21, 2019, to address the three issues
identified in Your Honor’s November 7, 2019 minute entry: (1) submitting a draft proposed notice
to be sent to merchants that previously received a notice of exclusion from the class based on their
relationship with a third party, which third party settled its claims; (2) submitting the names of three
potential candidates for special master, as well as a suggested procedure for the special master to
follow; and (3) responding to the argument raised by the Branded Operators that allowing
merchants previously excluded to submit claims should impact the opt-out reductions and expense
takedowns from the settlement fund.

       Rule 23(b)(3) class plaintiffs and defendants do not believe that the requested extension
would prejudice any party, and respectfully submit that the additional time would allow them to
more comprehensively confer about and address these issues. Rule 23(b)(3) class plaintiffs and
defendants are reviewing data and other information to ensure we provide the Court with
comprehensive answers.

                                                 Respectfully submitted,

   /s/ K. Craig Wildfang                     /s/ H. Laddie Montague, Jr.                   /s/ Patrick J. Coughlin
   K. Craig Wildfang                         H. Laddie Montague, Jr.                       Patrick J. Coughlin
   Thomas J. Undlin                          Merrill G. Davidoff                           Alexandra S. Bernay
   Robins Kaplan LLP                         Berger Montague PC                            Robbins Geller Rudman
                                                                                              & Dowd LLP

cc:        Counsel of Record via ECF


4831-9324-1004.v1
   65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
